Per Curiam.
There would have been undoubted error, if the evidence proposed had been given ; for a loss from a battery which is not a part of the original injury, but arises consequently and in part from circumstances unconnected with the battery, is waived, if not specially laid ; and, therefore, the plaintiff could not be permitted to prove a consequential injury in his business of a glass blower. But no such evidence was given, the witness proving no more than the abstract fact, that glass blowing is particularly severe on the eyes. It. may be so without being more detrimental to oue who, in the course of his life, has had a blow on his eye, than to one who has not. The proof, therefore, had no necessary connection with the plaintiff’s case; and to say the most, it was irrelevant, but that has not been made a ground of objection here. The assignment is -therefore not sustained in point of fact.
Judgment affirmed.